         Case 1:17-cv-06938-JPO Document 54 Filed 11/20/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KASHEENA SHIM, et al.,
                               Plaintiffs,
                                                                     17-CV-6938 (JPO)
                     -v-
                                                                         ORDER
 Z-LIVE INC., et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On September 25, 2018, the parties notified the Court of their desire to settle this Fair

Labor Standards Act (“FLSA”) case, and they submitted a proposed settlement for the Court’s

approval. (Dkt. No. 51.) In a November 6, 2018, opinion and order, the Court considered

whether the proposed settlement terms were fair and reasonable under Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and rejected the parties’ initial proposal on

the grounds that its release and non-disparagement provisions were overly broad. (Dkt. No. 52.)

       The parties have now submitted a revised settlement agreement that remedies the initial

proposal’s deficiencies. (Dkt. No. 53.) Having carefully reviewed the terms of the revised

settlement, the Court concludes that they are fair and reasonable.

       To that end, the proposed settlement at Docket Number 53 is approved, and the case is

hereby DISMISSED WITH PREJUDICE. The Court shall retain jurisdiction solely to resolve

any disputes arising from the settlement agreement and the settlement of this action.




                                                 1
        Case 1:17-cv-06938-JPO Document 54 Filed 11/20/18 Page 2 of 2



      The Clerk of Court is directed to close the case.

      SO ORDERED.

Dated: November 20, 2018
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                               2
